DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the preliminary amendment filed 3/3/2020.
Claims 1-10 have been cancelled.
Claims 11-22 are newly added.
Claims 11-22 are pending and have been considered below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories (Process, Machine, Manufacture, and Composition of Matter) of patent eligible subject matter because the claimed “electrical control unit” appears reasonable to interpret by one of an ordinary skill in the art as software.  Applicant’s specification provides no explicit and deliberate definitions of the electrical control unit and the components (“application program”, “application parameter manager” and “device parameter manager”) makeup the electrical control unit other 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 17, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 20090144647 to Chandhoke.

Per claim 11, Chandhoke teaches a method for operating an application program for execution on an electrical control unit for a drive system, the method comprising the steps of: 
providing an application parameter manager (see at least FIGS. 1-2 motion manager); and 
managing at least one application parameter by way of the application parameter manager (see at least paragraph [0099] “…The supervisory control component primarily acts as a control unit for the trajectory generator.  It handles requests from the user application and sequences the commands to achieve the desired goals.  The supervisory component may also be operable to manage I/O (input/output) reactions, trajectory generator control, gearing and camming, and position based synchronization, among others…”).

Per claim 17, Chandhoke teaches an electrical control unit for a drive system, comprising:
an application program for execution on the electrical control unit (see at least paragraph [0032] “The motion controller preferably includes a processor and memory (which may include multiple memory media, possibly distributed over a network), where the memory stores the motion manager component, the user application, and the user developed first communication interface component…”); and 
an application parameter manager for managing at least one application parameter (see at least FIGS. 1-2; see also at least paragraph [0099] “…The supervisory control component primarily acts as a control unit for the trajectory generator.  It handles requests from the user application and sequences the commands to achieve the desired goals.  The supervisory component may also be operable to manage I/O (input/output) reactions, trajectory generator control, gearing and camming, and position based synchronization, among others…”).

Per claim 19, Chandhoke teaches a drive system, comprising: 
an actuator (see at least FIGS. 1 & 2); and 
FIGS. 1 & 2).

Per claim 21 Chandhoke teaches a system, comprising:
Page 4 of 7Application No. To be determinedAttorney Docket No. 108250.PD162USan actuator (see at least FIGS 1-2); 
an electrical control unit comprising an application program for execution on the electrical control unit and an application parameter manager for managing at least one application parameter (see at least FIGS 1-2; see also at least paragraph [0099] “…The supervisory control component primarily acts as a control unit for the trajectory generator.  It handles requests from the user application and sequences the commands to achieve the desired goals.  The supervisory component may also be operable to manage I/O (input/output) reactions, trajectory generator control, gearing and camming, and position based synchronization, among others…”); and 
a user operable control device by which a user manages the at least one application parameter (see at least FIGS 1-2).


Claims 11-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 20180032047 to Nishizono.


providing an application parameter manager (see at least FIG. 1; see also at least paragraph [0043] “…the motor control program is a program for controlling the motor operation basically according to feedback control…”); and
managing at least one application parameter by way of the application parameter manager (see at least paragraph [0043] “…the motor control program is a program for controlling the motor operation basically according to feedback control.  The control parameters here are variables set for identifying a specific feature or function in the motor control, including feedback control.  More specifically, the control parameters are, for example, settings of gains and filters in a feedback control loop.  Gains include proportional gains, integral gains, differential gains, and feed-forward gains relative to control of position, speed, and torque.  Filter settings include frequency, amplitude, and attenuation.  Other than these parameters, control parameters include designation of switchover of characteristics accompanying control or processing and switchover of position, speed and torque control…”).

Per claim 12, Nishizono further teaches
FIG. 1; see also at least paragraph [0037] “ROM (Read Only Memory) 40 is a nonvolatile memory only for reading, and mainly stores embedded programs to be executed by CPU 21 for processing and control in the device...ROM 40 stores major programs, including management programs for managing a range of processing and control, and motor control programs for controlling the motor”)

Per claim 13, Nishizono further teaches
defining the at least one application parameter by way of the application program; and making the at least one defined application parameter available to the application parameter manager via a pilot module added to the application program (see at least paragraph [0043] “…the motor control program is a program for controlling the motor operation basically according to feedback control.  The control parameters here are variables set for identifying a specific feature or function in the motor control, including feedback control.  More specifically, the control parameters are, for example, settings of gains and filters in a feedback control loop.  Gains include proportional gains, integral gains, differential gains, and feed-forward gains relative to control of position, speed, and torque.  Filter settings include frequency, amplitude, and attenuation.  Other than these parameters, control parameters include designation of switchover of characteristics accompanying control or processing and switchover of position, speed and torque control.  CPU 21 controls the motor based on these control parameters stored in control parameter memory 34.  For example, CPU 21 executes an operation based on initial value `g0` of control gain G stored in control parameter memory 34.  Then, when the control gain value in control parameter memory 34 is changed to `g1,` CPU 21 executes the operation based on changed value `g1` of control gain G”).  

Per claim 14, Nishizono further teaches
managing at least one device parameter by way of a device parameter manager, wherein the device parameter manager is added to firmware on the electrical control unit (see at least FIG. 1 Management program; see also at least paragraph [0037] “ROM (Read Only Memory) 40 is a nonvolatile memory only for reading, and mainly stores embedded programs to be executed by CPU 21 for processing and control in the device...ROM 40 stores major programs, including management programs for managing a range of processing and control…”).

Per claim 15, Nishizono further teaches
distributing data from outside the electrical control unit relating to the at least one application parameter or the at least one device parameter by way of a parameter manager distributor on the electrical control unit, whereinPage 3 of 7Application No. To be determinedAttorney Docket No. 108250.PD162US the parameter manager distributor distributes data relating to the at least one device Communication connection unit 11 is provided for data communication with host controller 60.  Data is transmitted to and received from host controller 60.  More specifically, communication connection unit 11 is a data transmission and reception circuit supporting serial communication standards, such as RS232C/485, and USB (Universal Serial Bus) standards.  For transmitting operation commands, RTEX (Realtime Express) and EtherCAT communication, which have dedicated FA network communication specifications, are also often used”).  

Per claim 16, Nishizono further teaches
wherein the electrical control unit is a frequency converter, a servo converter, a motion controller or a Visu controller (see at least paragraph [0020] “…motor control device 10 is connected to host controller 60 for communication.  In the exemplary embodiment, host controller 60 is connected to motor control device 10 for setting a parameter and giving an operation command to motor control device 10.  More specifically, as host controller 60, a personal computer is used typically for setting parameters, and PLC (Programmable Logic Controller) or motion controller is used for giving operation commands...”).


an application program for execution on the electrical control unit (see at least FIG. 1); and 
an application parameter manager for managing at least one application parameter (see at least paragraph [0043] “…the motor control program is a program for controlling the motor operation basically according to feedback control.  The control parameters here are variables set for identifying a specific feature or function in the motor control, including feedback control.  More specifically, the control parameters are, for example, settings of gains and filters in a feedback control loop.  Gains include proportional gains, integral gains, differential gains, and feed-forward gains relative to control of position, speed, and torque.  Filter settings include frequency, amplitude, and attenuation.  Other than these parameters, control parameters include designation of switchover of characteristics accompanying control or processing and switchover of position, speed and torque control…”).

Per claim 18, Nishizono further teaches
a device parameter manager for managing at least one device parameter, wherein the device parameter manager is added to firmware on the electrical control unit (see at least FIG. 1 Management program; see also at least paragraph [0037] “ROM (Read Only Memory) 40 is a nonvolatile memory only for reading, and mainly stores embedded programs to be executed by CPU 21 for processing and control in the device...ROM 40 stores major programs, including management programs for managing a range of processing and control…”).

Per claim 19, Nishizono teaches a drive system, comprising: 
an actuator (see at least FIG. 1 Motor 50); and 
an electrical control unit according to claim 17, wherein the electrical control unit is designed to control the actuator (see at least FIG. 1; see also at least paragraph [0020] “…Host controller 60 sends a range of information, including operation commands, to motor control device 10, and also receives a range of information from motor control device 10.  For example, to control the rotor position of motor 50 by motor control device 10…”).

Per claim 20, Nishizono further teaches
wherein the actuator is an electric motor (see at least FIG. 1 Motor 50).

Per claim 21 Nishizono teaches a system, comprising:
Page 4 of 7Application No. To be determinedAttorney Docket No. 108250.PD162USan actuator (see at least FIG. 1 Motor 50); 
an electrical control unit comprising an application program for execution on the electrical control unit and an application parameter manager for managing at least one application parameter (see at least FIG 1; see also at least paragraph [0043] “…the motor control program is a program for controlling the motor operation basically according to feedback control.  The control parameters here are variables set for identifying a specific feature or function in the motor control, including feedback control.  More specifically, the control parameters are, for example, settings of gains and filters in a feedback control loop.  Gains include proportional gains, integral gains, differential gains, and feed-forward gains relative to control of position, speed, and torque.  Filter settings include frequency, amplitude, and attenuation.  Other than these parameters, control parameters include designation of switchover of characteristics accompanying control or processing and switchover of position, speed and torque control…”); and 
a user operable control device by which a user manages the at least one application parameter (see at least FIG 1 Host Controller 60; see also at least paragraph [0020] “…Host controller 60 sends a range of information, including operation commands, to motor control device 10, and also receives a range of information from motor control device 10.  For example, to control the rotor position of motor 50 by motor control device 10…”).

Per claim 22, Nishizono further teaches
a device parameter manager of the electrical control unit for managing at least one device parameter, wherein the device parameter manager is added to firmware on the electrical control unit (see at least FIG. 1 Management program; see also at least paragraph [0037] “ROM (Read Only Memory) 40 is a nonvolatile memory only for reading, and mainly stores embedded programs to be executed by CPU 21 for processing and control in the device...ROM 40 stores major programs, including management programs for managing a range of processing and control…”); and 
wherein the user operable control device allows the user to manage the at least one device parameter (see at least FIG. 1; see also at least paragraph [0020] “…Host controller 60 sends a range of information, including operation commands, to motor control device, and also receives a range of information from motor control device 10…”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. 20150045931 relates to motion controlling machine.
U.S. 20060206219 relates to motion controlling system.
U.S. 5691897 relates to motion control system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191